Title: To James Madison from Samuel Harrison Smith, 20 May 1814
From: Smith, Samuel Harrison
To: Madison, James


        
          Sir
          Washn. May 20. 1814
        
        I am very sorry to be under the necessity of stating that Mr. Dalton, Col. of the 9th. dist. of Massachusetts, altho early called upon and since repeatedly written to, has not given Bond as required by the 18th. sect. of the Act for the assessment & collection of Direct taxes & internal duties. I fear there is little, if any chance of his doing so within a short time. As the provision of law on this head is imperative, and as the list of the direct tax will probably be ready for delivery on the 1st. of June, I have considered it my duty to lay these circumstances before you, with the enclosed letters recommending Robert Farley. Anticipating the probability of a vacancy in the office, I consulted Mr. Bacon in regard to Mr. Farley & his recommenders, whose opinion is that, a better person cannot be appointed. I am with sentiments of great & sincere respect
        
          Sa H Smith
        
      